DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see arguments and amendments, filed June 20, 2022, with respect to claims 1 and 18 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn.

Allowable Subject Matter
Claims 1-9, 11-13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a solid-state imaging device as claimed, comprising: a plurality of pixels, wherein each pixel of the plurality of pixels comprises: more specifically in combination with a semiconductor substrate that includes a photoelectric conversion element; a lens above a first light incident surface of the photoelectric conversion element; a color filter between a second light incident surface of the lens and the first light incident surface of the photoelectric conversion element, wherein the color filter is configured to selectively transmit light having a particular wavelength; and a plurality of columnar structures on a surface parallel to the first light incident surface, wherein the plurality of columnar structures is between the second light incident surface of the lens and the first light incident surface of the photoelectric conversion element, the plurality of columnar structures corresponding to a first pixel of the plurality of pixels has spectroscopic characteristics and is configured to absorb infrared light, and the plurality of columnar structures includes at least one of silicon, germanium, gallium phosphide, aluminum oxide, cerium oxide, hafnium oxide, indium oxide, tin oxide, niobium pentoxide, magnesium oxide, tantalum pentoxide, titanium pentoxide, titanium oxide, tungsten oxide, yttrium oxide, zinc oxide, zirconia, cerium fluoride, gadolinium fluoride, lanthanum fluoride, and neodymium fluoride, and the color filter is not disposed in at least one pixel of the plurality of pixels, wherein the at least one pixel is different from the first pixel, the at least one pixel corresponds to a pixel configured to selectively transmit the infrared light, and the plurality of columnar structures in the at least one pixel has spectral characteristics and is configured to transmit the infrared light.
Claims 2-9, 11-13 and 15-17 are allowed because of their dependency on claim 1.
In regards to claim 18, the prior art of record individually or in combination fails to teach an electronic device as claimed, comprising: a solid-state imaging device; an optical system configured to form an image corresponding to light incident on a light receiving surface of the solid-state imaging device; and a control unit configured to control the solid-state imaging device, wherein the solid-state imaging device includes a plurality of pixels, wherein each pixel of the plurality of pixels comprises: more specifically in combination with a semiconductor substrate that includes a photoelectric conversion element; a lens above a first light incident surface of the photoelectric conversion element; a color filter between a second light incident surface of the lens and the first light incident surface of the photoelectric conversion element, wherein the color filter is configured to selectively transmit the light having a particular wavelength; and a plurality of columnar structures on a surface parallel to the first light incident surface, wherein the plurality of columnar structures is between the second light incident surface of the lens and the first light incident surface of the photoelectric conversion element, the plurality of columnar structures corresponding to a first pixel of the plurality of pixels has spectroscopic characteristics and is configured to absorb infrared light, and the plurality of columnar structures includes at least one of silicon, germanium, gallium phosphide, aluminum oxide, cerium oxide, hafnium oxide, indium oxide, tin oxide, niobium pentoxide, magnesium oxide, tantalum pentoxide, titanium pentoxide, titanium oxide, tungsten oxide, yttrium oxide, zinc oxide, zirconia, cerium fluoride, gadolinium fluoride, lanthanum fluoride, and neodymium fluoride, and the color filter is not disposed in at least one pixel of the plurality of pixels, wherein the at least one pixel is different from the first pixel, the at least one pixel corresponds to a pixel configured to selectively transmit the infrared light, and the plurality of columnar structures in the at least one pixel has spectral characteristics and is configured to transmit the infrared light.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878